DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 02/04/2021.
Status of the Claims:
Claim(s) 1, 4, 7, 11, 14, 21 and 27 has/have been amended.
Claim(s) 3, 13, 16-20, 22-25 and 30 has/have been canceled.
Claim(s) 1-2, 4-12, 14-15, 21 and 26-29 is/are pending in this Office Action.

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 02/04/2021, with respect to claims 1-15, 21 and 26-29 have been fully considered and are persuasive.  The rejection of claims 1-15, 21 and 26-29 has been withdrawn. 

Allowable Subject Matter
Claims 1-2, 4-12, 14-15, 21 and 26-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a 
determining a flicker frequency corresponding to the detected luminance variation indicator based at least in part on the camera parameters, wherein determining the flicker frequency comprises: 
comparing the detected luminance variation indicator with one or more predetermined luminance variation indicators, and 
selecting the flicker frequency from a plurality of predetermined flicker frequencies based on the comparison; and 
adjusting at least one of the camera parameters to reduce the flicker based on the determined flicker frequency.

Regarding claim(s) 2, 4-10, claim(s) depend from independent claim 1 and is/are allowable for the same reasons stated above.

Regarding independent claim 11, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, a system for reducing a flicker, the system comprising: 
determine a flicker frequency corresponding to the detected luminance variation indicator based at least in part on the camera parameters, wherein determining the flicker frequency comprises: 
comparing the detected luminance variation indicator with one or more predetermined luminance variation indicators, and 
selecting the flicker frequency from a plurality of predetermined flicker frequencies based on the comparison; and 


Regarding claim(s) 12 and 14-15, claim(s) depend from independent claim 11 and is/are allowable for the same reasons stated above.

Regarding independent claim 21, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, an unmanned aerial vehicle (UAV) system, comprising: 
determine a flicker frequency corresponding to the detected luminance variation indicator based at least in part on the camera parameters, wherein determining the flicker frequency comprises: 
comparing the detected luminance variation indicator with one or more predetermined luminance variation indicators, and 
selecting the flicker frequency from a plurality of predetermined flicker frequencies based on the comparison; and 
adjust at least one of the camera parameters to reduce the flicker based on the determined flicker frequency.

Regarding claim(s) 26-29, claim(s) depend from independent claim 21 and is/are allowable for the same reasons stated above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268.  The examiner can normally be reached on Mon-Fri 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698